DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

Applicant's election with traverse of Invention I (Claims 1-15) in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden if restriction were not required.  This is not found persuasive because the tool of claims 1 and 12 as recited does not require the step of generating a metric based on the recorded electrophysiological signals and can instead be used only for stimulation and display. Additionally the inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent nature and require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries) and are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite the limitation “the vicinity” in line 11 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.







Claims 1, 2, 4, 6 and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt”- APPLICANT CITED).
Regarding claim 1, Litt teaches a tool (e.g. Fig 4b, 9) comprising:
an elongate member (i.e. catheter, e.g. 26 Fig 4b, 9) comprising a distal tip (e.g. 38 Fig 9) and a control end, the elongate member configured to extend from an entry site on a body into a lumen within the body (e.g. [0041]), Fig 4b, 6 and 14); and 
one or more probes (e.g. 34 Fig 9) coupled with the distal tip of the elongate member, the one or more probes being configured for deployment (i.e. microwires 34 protrude from a depth at the tip 38 and/or on sides and can be protruded a desired amount via the guidewire introduced via stylet 32, e.g. [0044]) from the elongate member responsive to actuation at the control end; 
wherein a given one of the probes comprises a probe tip configured to penetrate at least one of into and through a wall of the lumen upon deployment of the given probe from the elongate member; and 
wherein the given probe comprises one or more electrodes configured to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen (e.g. [0044]-[0045]).
Regarding claim 2, Litt teaches that the electrophysiological activity comprises electrophysiological signals related to one or more of water concentration, tissue tone, evoked potential( e.g. [0041]), remotely stimulated nervous activity, sympathetic nervous activity (e.g. [0050]), an electromyographic signal [EMG], a mechanomyographic signal [MMG], a local field potential (e.g. [0012]), an electroacoustic event, vasodilation, vessel wall stiffness, muscle sympathetic nerve activity [MSNA], central sympathetic drive, nerve traffic, or combinations thereof.
Regarding claim 4, Litt teaches the one or more electrodes (e.g. 36 Fig 9) comprise one or more stimulating electrodes configured to provide at least one of a stimulating and ablating current to a tissue site in the vicinity of the wall of the lumen (e.g. [0044],[0045], [0049], [0055]).
Regarding claim 6, Litt teaches that the given probe is slidingly coupled to the elongate member to provide deployment of the given probe by sliding along a length of the elongate member (e.g. [0049], i.e. microwires 34 protrude from the tip and / or sides of the catheter. The desired amount of protrusion may be controlled via the use of a stylet or guidewire apparatus 32).
Regarding claim 12, Litt teaches a system (e.g. Fig 4b, 9) comprising: 
a tool comprising an elongate member (i.e. catheter, e.g. 26 Fig 4b, 9) and one or more probes (e.g. 34 Fig 9)  coupled to a distal tip of the elongate member and configured for deployment from the elongate member responsive to actuation at a control end of the elongate member (i.e. microwires 34 protrude from a depth at the tip 38 and/or on sides and can be protruded a desired amount via the guidewire introduced via stylet 32, e.g. [0044]), a given one of the probes comprising a probe tip configured to penetrate at least one of into and through a wall of the lumen upon deployment of the given probe from the elongate member, the given probe comprising one or more electrodes; and 
a control unit configured to exchange signaling with the control end of the elongate member to direct the one or more electrodes of the given probe to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen (e.g. [0044],[0045]).
Regarding claim 13, Litt teaches the control unit is configured to utilizing signaling from the control end of the elongate member to at least one of: adjust a surgical procedure; evaluate the surgical procedure; plan a surgical path for the surgical procedure; and determine an extent of the surgical procedure (e.g. [0041], [0045]).
Regarding claim 14, the one or more electrodes of the given probe (e.g. Fig. 9) comprise one or more sensing electrodes and one or more stimulating electrodes (e.g. [0044], [0045], [0049], [0055]), and wherein the control unit is configured: to provide signaling to the control end of the elongate member to convey at least one of a pulsatile and a radio frequency signal to an anatomical site via the one or more stimulating electrodes; and to receive signaling from the control end of elongate member comprising feedback related to the at least one pulsatile and radio frequency signal measured by the one or more sensing electrodes(e.g. [0044],[0045]).
Regarding claim 15, Litt teaches the control unit is configured to utilize signaling received from the one or more electrodes via the control end of the elongate member to locate an anatomical site with respect to a position of the tool (i.e. mapping, [0002], [0045], Figs 14, 15).
Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Toth (International Publication Number: WO2012/027320 A2, hereinafter “Toth” - APPLICANT CITED).
Regarding claim 3, Litt teaches the invention as claimed but does not specifically teach a microcircuit embedded in the elongate member and coupled to the one or more electrodes of the given probe tip, the microcircuit configured to condition one or more signals conveyed from the one or more electrodes to the control end of the elongate member. Toth teaches a microcircuit embedded in the elongate member and coupled to the one or more electrodes of the given probe tip (i.e. an elongate probe structure 10 includes a microcircuit 20 that electrically interfaces with electrodes e.g. 30a, 30b, Fig. 1,  [00128]), the microcircuit configured to condition (i.e. Microcircuit 20 includes digital signal processors that process (condition) the conveyed signal, Fig 1, [00130]) one or more signals conveyed from the one or more electrodes to the control end of the elongate member. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Litt to include a microcircuit for signal conditioning as taught by Toth (e.g. [00224]) for the advantage of ensuring minimal corruption of the signals between the probe and other parts of the system.
Regarding claim 11, Litt teaches the invention as claimed but does not specifically teach an anchor for securing the given probe to the wall of the lumen upon deployment of the given probe from the elongate member. Toth teaches a probe comprising an anchor for securing it to the wall of the lumen upon deployment (i.e. the electrode portions of the elongate system (probe) include eyelets 80a-b to anchor the electrodes 130 to adjacent to the elongate system may be arranged within a tubular organ (e.g. a vein, artery or other lumen) thus the vessel wall is the adjacent e.g. Fig 5-6; [00163]-[00166], Fig 3a-b, [00147], [00166]). It would have been obvious to a person of ordinary skill in at the time of the invention, to have modified Litt to include an anchor mechanism as taught by Toth (e.g. [00147]) in order to provide the predictable results of allowing the electrodes to more closely securely interface and interact with adjacent tissues.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Howard (U.S. Patent Number: US 7077822 B1, hereinafter “Howard” - APPLICANT CITED).
Regarding claim 5, Litt teaches the invention as claimed except for the given probe comprising a channel, fluidly coupled with the control end of the elongate member, the channel configured to deliver at least one of a diagnostic substance and a therapeutic substance to a tissue site in the vicinity of the wall of the lumen. Howard teaches a probe comprising microinfusion catheters having delivery ports 141 for targeted and measured release of neurotoxins via drug delivery supply lines and valves connected to a reservoir and monitoring electrodes135 (e.g. Col. 32 lines 43- col. 33 line 24, col. 38, lines 10- col. 39 line 7, Fig 24). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the probes of Litt to include drug delivery ports and channels and valves and reservoirs to deliver drugs or chemicals such as neurotoxins as taught by Howard in order to provide the predictable results of providing drug therapy and monitoring to the tissue as and when needed.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Bonner et al (U.S. Patent Application Publication Number: US 2004/0082850A1, hereinafter “Bonner”- APPLICANT CITED).
Regarding claim 7, Litt teaches the invention as claimed except for a sheath extending over the elongate member, wherein retraction of the sheath provides deployment of the given probe from the elongate member. Bonner teaches a sheath (e.g. 51B Fig 7,8) extending over an elongate member, wherein retraction of the sheath provides deployment of the given probe from the elongate member (e.g. [0095], Figs. 7, 8). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the tool of Litt to have a sheath over the elongate member as taught by Bonner so that retraction of the sheath provides deployment of the given probe from the elongate member in order to provide the predictable results of providing protection to the surrounding tissue during insertion.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Bonner et al (U.S. Patent Application Publication Number: US 2004/0082850A1, hereinafter “Bonner”-APPLICANT CITED) and Toth (International Publication Number: WO2012/027320 A2, hereinafter “Toth” - APPLICANT CITED).
Regarding claim 8, Litt in view of Bonner teaches the invention as claimed except for a stabilizing member coupled to the elongate member, the stabilizing member configured to retain a position of the distal tip within the lumen. Toth teaches a probe comprising an anchor for securing it to the wall of the lumen upon deployment (i.e. the electrode portions of the elongate system (probe) include eyelets 80a-b to anchor the electrodes 130 to adjacent to the elongate system may be arranged within a tubular organ (e.g. a vein, artery or other lumen) thus the vessel wall is the adjacent e.g. Fig 5-6; [00163]-[00166], Fig 3a-b, [00147], [00166]). It would have been obvious to a person of ordinary skill in at the time of the invention, to have modified Litt in view of Bonner to include an anchor mechanism (i.e. stabilizing member) as taught by Toth (e.g. [00147]) in order to provide the predictable results of allowing the electrodes to more closely securely interface and interact with adjacent tissues.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Osorio (U.S. Patent Number: US 7006859 B1, hereinafter “Osorio” - APPLICANT CITED).
Regarding claim 9, Litt teaches the invention as claimed except for the probe tip of the given probe comprising a curved tip, the curved tip being slidingly and rotatably coupled with the control end of the elongate member to steerably advance the probe tip of the given probe through the wall of the lumen upon deployment from the elongate member. Osiorio teaches electrode wires with a curved tip which are and slidingly and rotate-ably coupled with the control end of the elongate member, so as to be steerably advanced through the wall of the lumen upon deployment (e.g. Fig 7, 8A Col. 12 lines 30- col. 13 line 30). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Litt with probes with a curved tip which can be slidingly and rotate-ably deployed through the channels as taught by Osorio in order to provide the predictable results of allowing the clinician precise control over the length of deployment and improve safety. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al (U.S. Patent Application Publication Number: US 2008/0027346 A1, hereinafter “Litt” - APPLICANT CITED) in view of Demarais et al (U.S. Patent Number: US 7937143 B2, hereinafter “Demarais” - APPLICANT CITED).
Regarding claim 10, Litt teaches the invention as claimed except for a stabilizing element positioned at a predetermined distance from the tip of the given probe, the stabilizing element configured to limit a depth that the given probe penetrates into the wall of the lumen upon deployment from the elongate member. Demarais teaches a probe (e.g. 322 Fig 8A,B) with a  stabilizing member such as a basket or balloon (e.g. Col. 13 lines 9-40)  positioned at a predetermined distance from the tip of the given probe, the stabilizing element configured to limit a depth that the given probe penetrates into the wall of the lumen upon deployment from the elongate member. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the elongate member of Litt with a stabilizing member such as a basket or balloon as taught by Demarais in order to provide the predictable results of being able to secure the tool to the tissue as required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9956034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a tool and system comprising an elongate member comprising a distal tip and a control end, the elongate member configured to extend from an entry site on a body into a lumen within the body; and one or more probes coupled with the distal tip of the elongate member, the one or more probes being configured for deployment from the elongate member responsive to actuation at the control end; wherein a given one of the probes comprises a probe tip configured to penetrate at least one of into and through a wall of the lumen upon deployment of the given probe from the elongate member; and wherein the given probe comprises one or more electrodes configured to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen and a control unit configured to exchange signaling with the control end of the elongate member to direct the one or more electrodes of the given probe to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen which is similar to  the claims of U.S. Patent Number 9956034 which is also directed to a tool and system comprising: an elongate member with a distal tip and a control  end, the distal tip thereof shaped and dimensioned so as to fit within a lumen, the elongate member shaped and dimensioned so as to extend from an entry site  on a body into the lumen;  and one or more probes each configured with a probe  tip, the probes deploy-ably coupled with the distal tip of the elongate member and at least one of electrically, mechanically, and fluidly coupled to the control end of the elongate member, the probe tips shaped so as to at least one of penetrate into and penetrate through a wall of the lumen upon deployment from the elongate member, one or more of the probes comprising one or more electrodes electrically coupled to the probes, one or more of the electrodes configured to at least one of convey a signal associated with an electrophysiological activity and to alter the electrophysiological activity upon deployment;  wherein the tool is configured for at least one of monitoring  and altering electrophysiological activity within the vicinity of the lumen within the body;  and a controller configured: to record one or more electrophysiological signals from monitored electrophysiological activity within the vicinity of one or more of the electrodes coupled to the probe.
 	Additionally some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent Number 9956034.

















Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10905495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a tool and system comprising an elongate member comprising a distal tip and a control end, the elongate member configured to extend from an entry site on a body into a lumen within the body; and one or more probes coupled with the distal tip of the elongate member, the one or more probes being configured for deployment from the elongate member responsive to actuation at the control end; wherein a given one of the probes comprises a probe tip configured to penetrate at least one of into and through a wall of the lumen upon deployment of the given probe from the elongate member; and wherein the given probe comprises one or more electrodes configured to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen and a control unit configured to exchange signaling with the control end of the elongate member to direct the one or more electrodes of the given probe to at least one of monitor and alter electrophysiological activity in the vicinity of the lumen which is similar to  the claims of U.S. Patent Number: 10905495 which is also directed to a tool and system comprising: an elongate member comprising a distal tip and a control end, the elongate member configured to extend from an entry site on a body into a lumen within the body; and one or more probes coupled with the distal tip of the elongate member, the one or more probes being configured for deployment from the elongate member responsive to actuation at the control end; wherein a given one of the probes comprises a probe tip configured to penetrate at least one of into and through a wall of the lumen upon deployment of the given probe from the elongate member; and wherein the given probe comprises a plurality of electrodes configured to at least one of monitor and alter electrophysiological activity in a vicinity of the lumen; wherein the plurality of electrodes comprises an array of electrodes arranged along a length of the given probe with two or more adjacent ones of the array of electrodes at different positions around a circumference of the probe tip; wherein the given probe further comprises one or more insulating regions along the length of the given probe providing electrical isolation between the array of electrodes and surrounding tissues; and wherein the control end is configured: to utilize the two or more adjacent ones of the array of electrodes at the different positions around the circumference of the probe tip to monitor local field gradients formed by local electrophysiological activity surrounding the different positions of around the circumference of the probe tip; and to utilize the local field gradients to adjust a positioning of the probe tip with respect to one or more target tissues within the body.
		Additionally the dependent claims of the current application are similar to the dependent claims of U.S. Patent Number 10905495.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792